United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Oxon Hill, MD, Employer
)
___________________________________________ )
R.B., Appellant

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0971
Issued: August 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 17, 2015 appellant, through counsel, filed a timely appeal from a December 9,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP) merit decision.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on January 21, 2014.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 23, 2014 appellant, then a 59-year-old mail carrier, filed a traumatic injury
claim alleging that on January 21, 2014 he sustained an injury to his right knee when he slipped
and fell on steps while in the performance of duty. He stopped work on January 21, 2014.2
In a January 21, 2014 disability certificate, Dr. Craig Thomas, a Board-certified
orthopedic surgeon, indicated that appellant could return to work on January 25, 2014.
In a May 19, 2014 letter, OWCP advised appellant that additional factual and medical
evidence was needed. It explained that a physician’s opinion explaining how the reported work
incident caused or contributed to his condition was crucial to his claim.
Appellant submitted duty status reports dated January 27 and February 10, 2014 from
Dr. Thomas. Dr. Thomas found that appellant had a right knee rupture and patella tendon and
diagnosed “quad tendon rupture.” He noted that the diagnosis was due to the January 21, 2014
work injury. Dr. Thomas advised that his clinical findings included that appellant could not
extend the right knee, had pain and could not walk. Additionally, he indicated that appellant
could not work and was awaiting surgery to the right knee.
Appellant provided a June 29, 2014 statement in which he described the circumstances of
his injury. He advised that January 21, 2014 was a snowy day and he was delivering a package
when his left foot slipped on a customer’s front steps and his full body landed on his right knee.
Appellant explained that he fell backward and was in intense pain. He indicated that he saw
Dr. Thomas and diagnostic testing revealed that his right quadriceps tendon in the knee required
surgery. Appellant also noted that he was diabetic and that a delay in surgery could cause further
problems.
OWCP received a February 4, 2014 radiology report read by Dr. Krishna Chadhuri, a
diagnostic radiologist, which revealed a complete rupture of the quadriceps tendon and medial
patellar retinaculum, possible small cortical evulsion of the superior patella, and probable
contusion in the lateral femoral condyle. Additionally, the findings included high grade cartilage
fissuring and delamination in the patellar apex and central trochlear groove with possible flap
formation and equivocal medical meniscus posterior horn tear.
OWCP also received medical documentation to include discharge instructions dated
February 20, 2014. Additionally, a referral form dated January 31, 2014 contained several
diagnoses that included a ruptured patella tendon on the right knee.
By decision dated June 26, 2014, OWCP denied appellant’s claim as he did not establish
an injury as alleged. It found that the medical evidence did not demonstrate a claimed medical
condition related to established work-related events.
2

The record reflects that appellant has several claims that include a traumatic injury on July 1, 1996 under claim
No. xxxxxx820; a traumatic injury on June 19, 2008 under claim No. xxxxxx067; and an occupational disease claim
for an August 12, 2008 date of injury under claim No. xxxxxx102. These other claims are not presently before the
Board.

2

On September 6, 2014 appellant requested reconsideration.
submitting documentation to support causal relationship.

He noted that he was

In an August 6, 2014 report, Dr. Thomas noted that appellant was post status a workrelated injury involving his right knee while delivering mail on January 21, 2014. He advised
that appellant was seen in the emergency room that day and in his office on February 10, 2014.
Dr. Thomas indicated that appellant had surgery on February 20, 2014. He explained that the
diagnosed condition was consistent with appellant’s description of injury. Appellant related to
her that he fell while delivering mail and suffered immediate right knee pain and was unable to
fully extend his knee. He indicated that appellant “denied any other traumatic events in that
timeframe that would cause such a[n] injury.” Dr. Thomas advised that appellant’s quadriceps
tendon rupture was secondary to his work-related injury. Appellant underwent surgery with
rerupture of the quadriceps tendon, which required additional surgical management.
By decision dated December 9, 2014, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA,4 and that an injury was sustained in the performance of duty.5 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.7 Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden, Sr., 40 ECAB 312 (1988).

6

Delores C. Ellyett, 41 ECAB 992 (1990).

7

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
8

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

3

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant alleged that on January 21, 2014 he sustained an injury to his right knee when
he slipped and fell on a customer’s front step while delivering a package in the performance of
duty. OWCP accepted that the claimed event occurred. Therefore, the Board finds that the first
component of fact of injury is established; the claimed incident -- that appellant was delivering a
package and slipped and fell on his right knee at work as alleged.
The Board notes that the medical evidence submitted by appellant generally supports that
he sustained a right knee quadriceps tendon rupture in the performance of duty on
January 12, 2014.
The record contains several reports from Dr. Thomas with the most relevant being an
August 6, 2014 report in which he noted that appellant was post status a work-related injury
involving his right knee while delivering mail on January 21, 2014. Dr. Thomas advised that
appellant was seen in the emergency room and in his office on February 10, 2014. He indicated
that appellant underwent surgery on February 20, 2014. Dr. Thomas explained that the injury
was consistent with appellant’s description of injury. He reported that appellant “denied any
other traumatic events in that timeframe that would cause such a[n] injury.” Dr. Thomas further
opined that appellant’s quadriceps tendon rupture was secondary to his work-related injury. He
advised that appellant underwent surgery with rerupture of the quadriceps tendon, which
required additional surgical management. The Board notes that Dr. Thomas also completed duty
status reports dated January 27 and February 10, 2014, saw appellant contemporaneous with the
injury, and opined that the diagnosis was due to the injury. Although Dr. Thomas’ reports are
not sufficiently rationalized to meet appellant’s burden of proof in establishing his claim, his
reports are uncontroverted in the record and are sufficient to require further development of the
case.10
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.11

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

7 John W. Butler, 39 ECAB 852 (1988).
11

Id.

4

The Board will remand the case to OWCP for referral to an appropriate medical specialist
to determine the extent of any injury or aggravation of any preexisting conditions as a result of
his employment injury on January 21, 2014. Following this, and any other further development
as deemed necessary, OWCP shall issue an appropriate merit decision on appellant’s claim.
On appeal counsel for appellant argues that the case should be remanded for additional
development as the evidence submitted by appellant supported further development. As found
above, the Board concurs.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 9, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: August 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

